                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )     DOCKET NO. 5:17-cr-54-FDW
           v.                                      )
                                                   )
 TIMOTHY JAMES BREWER                              )
                                                   )

                           PROPOSED ORDER OF RESTITUTION

        THIS MATTER is before the Court on the Government’s Motion for Final Determination

of Restitution (Doc. No. 39), filed on April 26, 2019. Defendant has not timely responded to the

Government’s Motion. Upon consideration of the Government’s Motion and the record before

the Court from Defendant’s sentencing on January 31, 2019, the Government’s Motion is

granted.

        IT IS THEREFORE ORDERED:

        1.      Having determined the amount of restitution owed and the identity of the victim,

Defendant shall make restitution, pursuant to 18 U.S.C. § 3663A, as directed to the Clerk of

Court, United States District Court, to be paid to the Catawba County Lodge of the Fraternal

Order of Police, Lodge No. 26, in the amount of $72,503.52.

        2.      The victim’s recovery is limited to the amount of its loss and the defendant’s

liability for restitution ceases if and when the victim receives full restitution.

        The Clerk of Court shall prepare an Amended Judgment reflecting such Order of

Restitution.
                                          Signed: May 31, 2019
